458 A.2d 1120 (1983)
Roger and Margaret BENOIT
v.
TOWN OF BARRE.
No. 104-81.
Supreme Court of Vermont.
April 5, 1983.
Bruce Bjornlund, Waterbury, for defendant-appellant.
Before BILLINGS, C.J., HILL, UNDERWOOD and PECK, JJ., and BARNEY, C.J. (Ret.), Specially Assigned.
*1121 PER CURIAM.
This is a zoning appeal. It was appealed from the Barre Town Board of Adjustment to Washington Superior Court under the authority of 24 V.S.A. § 4471. That court determined that the Board failed to make its decision, with particular reference to findings of fact, within the forty-five day limit after the hearing. Specifically, the lower court found that the only purported findings were merely conclusions of law, and did not indicate to the parties and the appellate court what was decided and upon what considerations. Accordingly, on the authority of Punderson v. Town of Chittenden, 136 Vt. 221, 225, 388 A.2d 373, 376 (1978), and the provisions of 24 V.S.A. § 4470(a), the court found and ordered that the application for a conditional use permit for a community care facility for elderly persons must be deemed to have been granted.
The arguments in this Court against the result repeat the contentions made in Punderson that stating the proposition that represented the ultimate conclusion of the Board was enough to escape the penalty portion of the statute. Even on appeal we are left unadvised as to what underlies the conclusions given. The decision below must be supported, unless Punderson is to be overruled, which we decline to do. See Potter v. Hartford Zoning Board of Adjustment, 137 Vt. 445, 447, 407 A.2d 170, 171 (1979).
Affirmed.